DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 08/06/2020 is acknowledged. Claims 1-12 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the device comprises a plurality of pairs of reagents” recited in claim 2; “wherein the device comprises at least two assemblies, each assembly comprising a reagent and an associated pyrotechnical trigger” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 4 recites “means configured to reduce a pressure generated by the endothermic chemical reaction” has been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification (bottom or page 4) reveals “In a first embodiment example, said means intended to reduce the pressure comprising at least one mechanical element, for example an overpressure valve, able to evacuate gases from said chamber. In a second embodiment, complementarily to or as a variant of said first embodiment example, said means intended to reduce the pressure comprise at least one deformable wall (of said chamber)” 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for reducing the pressure” in claims 5 and 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objections
Claims 1, 3, 8-10 and 12 are objected to because of the following informalities:  Claim 1 recites “the two reagents” in lines 2 and 4 and should be “the at least two reagents”.  
Claims 3, 8-10 and 12 similarly recite “the reagents” and “the two reagents” and should be “the at least two reagents”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the device comprises a plurality of pairs of reagents” however claim 1 recites “a sealed envelope comprising at least two reagents” and it is unclear whether claim 2 is referring to the previously recited at least two reagents or is 
Claim 11 recites “each assembly comprising a reagent” which renders the claim indefinite because it is not clear whether claim 11 is referring to the previously recited at least two reagents or is introducing a new reagent rendering the scope of the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aitchison et al. (WO 2016/110820).
Regarding claim 1, Aitchison discloses a cooling device, comprising: a sealed envelope (130, Fig. 2) comprising at least two reagents (SC-1, SC-2), the two reagents being such that bringing them into contact generates an endothermic chemical reaction (paragraph 55); at least one separation membrane configured to separate the two reagents in a storage position (membranes of chambers SC-1 SC-2 to hold reagents; paragraph 61); at least one contact-making system (42, 44, 48) configured to be activated and to bring into contact said at least two reagents when the contact-making system is activated (paragraph 56), contact between the at least two reagents (SC-1, SC-2) triggering the endothermic chemical reaction (paragraph 56); an interface 
Regarding claim 3, Aitchison discloses the device according to claim 1, wherein bringing the reagents into contact generates an endothermic base acid reaction (paragraphs 57-58, 61).
Regarding claim 4, Aitchison discloses the device according to claim 1, further comprising means (ASM in chamber 34) configured to reduce a pressure generated by the endothermic chemical reaction in a chamber in which the endothermic chemical reaction occurs (paragraphs 62-63).
Regarding claim 7, Aitchison discloses the device according to claim 1, wherein the contact-making system (42, 44, 48) comprises a rotating blade system (44) configured to tear the separation membrane (paragraphs 60-61).
Regarding claim 8, Aitchison discloses the device according to claim 7, wherein the rotating blade system (42, 44, 48) is configured to mix the two reagents (paragraphs 60-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (WO 2016/110820) in view of Vesborg et al. (EP 2695560).
Regarding claim 2, Aitchison discloses the device according to claim 1, but does not explicitly teach wherein the device comprises a plurality of pairs of reagents, the reagents of each of the plurality of pairs of reagents being configured to be brought into contact to generate an endothermic chemical reaction.
Vesborg teaches the concept of a cooling device using an endothermic chemical reaction to include a plurality of pairs of reagents (pair of reagents in 10’, 10’’; Figures 5-6), the reagents of each of the plurality of pairs of reagents being configured to be brought into contact to generate an endothermic chemical reaction (page 15, lines 4-21) that allow a set of cooling devices to be folded to fit within the beverage container (pages 21-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling device of Aitchison to have a plurality of pairs of reagents, the reagents of each of the plurality of pairs of reagents being configured to be brought into contact to generate an endothermic chemical reaction taught by .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (WO 2016/110820) in view of Sarcinella (US PG Pub. 2013/0174600).
Regarding claims 5-6, Aitchison discloses the device according to claim 4, but does not explicitly teach wherein the means for reducing the pressure comprise at least one mechanical element configured to evacuate the gases from said chamber; wherein the means for reducing the pressure comprise at least one deformable wall of said chamber.
Sarcinella teaches the concept of a cooling device using an endothermic chemical reaction to include a means for reducing the pressure which comprises at least one mechanical element (10) configured to evacuate the gases from said chamber (paragraph 37); wherein the means for reducing the pressure comprise at least one deformable wall of said chamber (see paragraphs 24, 59) that allows pressure to be released to avoid an explosion of the container (paragraphs 37, 62). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling device of Aitchison to have the means for reducing the pressure comprise at least one mechanical element configured to evacuate the gases from said chamber; wherein the means for reducing the pressure comprise at least one deformable wall of said chamber taught by Sarcinella in order to substitute known types of safety devices to prevent the container from exploding during the endothermic chemical reaction.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (WO 2016/110820) in view of Kurokawa (JPS60113953).
Regarding claims 9-11, Aitchison discloses the device according to claim 1, but does not explicitly teach wherein the contact-making system comprises at least one pyrotechnical trigger; wherein the pyrotechnical trigger is configured to project one of the reagents to tear the separation membrane and to bring the one of the reagents into contact with the other of the reagents; wherein the device comprises at least two assemblies, each assembly comprising a reagent and an associated pyrotechnical trigger.
Kurokawa teaches the concept of a cooling device using an endothermic chemical reaction having a contact making system (9, Fig. 3), the contact-making system comprises at least one pyrotechnical trigger (initiator 9 to explode and destroy partition, see lines 48-59 of the machine translation); wherein the pyrotechnical trigger is configured to project one of the reagents to tear the separation membrane and to bring the one of the reagents into contact with the other of the reagents (initiator 9 to explode and destroy partition, see lines 48-62 of the machine translation); wherein the device comprises at least two assemblies (Fig. 4), each assembly comprising a reagent and an associated pyrotechnical trigger (see lines 61-63) that allows the cooling device to be activated when cooling is needed and provides a compact, lightweight and reliable cooling device (see lines 28-35, 67-73). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling device of Aitchison to have the contact-making system comprises at least one pyrotechnical trigger; wherein the pyrotechnical trigger is configured to project one of the reagents to tear the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (WO 2016/110820) in view of Davies et al. (WO 2008/012515) and Marty (FR 2819492).
Regarding claim 12, Aitchison discloses the device according to claim 1, wherein one of the reagents is one of a liquid or dissolved in a liquid (liquid ammonia; paragraph 21), the other of the reagents being solid (salts SC-1, SC-2).
Aitchison does not explicitly teach the solid reagent is provided with extended holes, the contact-making system comprising at least one servo pump configured to circulate the liquid reagent in the extended holes of the solid reagent to bring said reagents into contact.
Davies teaches the concept of a cooling device using an endothermic chemical reaction having liquid (water) and solid (ammonium nitrate prills, top of page 11) reagents, the contact-making system comprising at least one servo pump (5) configured to circulate the liquid reagent in the solid reagent to bring said reagents into contact that provides efficient mixing of the reactants to form the cooling liquid (page 11, lines 6-21). Although Davies does not explicitly teach the solid reagent is provided with extended holes, one of ordinary skill in the art would recognize providing extended holes to the solid reagent would provide an alternative reagent arrangement allowing the reagent to 
Alternatively, if Applicant is not convinced the combination of Aitchison and Davies teach the solid reagent is provided with extended holes, Marty teaches the concept of a cooling device using an endothermic chemical reaction having liquid and solid reagents with the solid reagent provided with extended holes that allows the liquid reagent to penetrate the mass of solid reagent as efficiently and as quickly as possible (see lines 90-92 of the machine translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling device of Aitchison to have the solid reagent is provided with extended holes taught by Marty in order to provide rapid and efficient contact between the solid and liquid reagents.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leavitt et al. (US PG Pub. 2012/0144845) endothermic cooling agents having holes in the contact making system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763